Case 1:19-cv-04251-RRM-CLP Document 11 Filed 02/26/21 Page 1 of 2 PageID #: 49




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
KEVIN T. NUGENT, JR.,

                                                                     MEMORANDUM & ORDER
                                    Plaintiff,
                                                                      19-CV-4251 (RRM) (CLP)
                           v.

OFFICER GRAY, # 18367, and NYC
DEPARTMENT OF CORRECTION.,

                                    Defendants.
---------------------------------------------------------------
ROSLYNN R. MAUSKOPF, United States District Judge.

        Plaintiff, Kevin T. Nugent, Jr., who is detained on Rikers Island, brought this pro se civil

rights action against a corrections officer and the New York City Department of Corrections

pursuant to 42 U.S.C. § 1983. (Compl. (Doc. No. 1).) Nugent’s complaint failed to include the

Prisoner Authorization form required by the Prisoner Litigation Reform Act (“PLRA”). On July

25, 2019, the Court sent Nugent a letter enclosing the PLRA form and direction him to return the

form within 14 days from the date of the letter, which he failed to do. On August 26, 2019, the

Court received an amended complaint from Nugent, which was unaccompanied by any other

documents. (Am. Compl. (Doc. No. 5).) The amended complaint raised the same allegations,

but named two of Nugent’s fellow detainees – Thris Strobach and Christopher Cruz – as

additional plaintiffs. (Id.)

        In a Memorandum and Order issued on January 11, 2021, and mailed to Nugent,

Strobach and Cruz the same day, the Court noted some deficiencies. 1 (Memorandum and Order




1
 At least some copies of the January 11, 2021, Memorandum and Order that were mailed to Nugent, Strobach, and
Cruz were returned to sender as undeliverable. (Doc. Nos. 8–10.)

                                                         1
Case 1:19-cv-04251-RRM-CLP Document 11 Filed 02/26/21 Page 2 of 2 PageID #: 50




(Doc. No. 7).) First, the Court advised that each incarcerated plaintiff was required to pay the

full filing fee or individually fill out an application to proceed in forma pauperis (“IFP”).

Second, the Court noted that none of the plaintiffs had filled out the Prisoner Authorization form

required by the Prisoner Litigation Reform Act (“PLRA”). Accordingly, the Court sent each

plaintiff an IFP application and the PLRA form and instructed them to fill out the forms and

return them to the Court within 30 days. (Id.) The Court warned that if plaintiffs failed to

comply with the Order and did not submit the completed and signed forms within 30 days from

the date of the Order, the action would be dismissed.

       More than 30 days have now elapsed since the issuance of the Memorandum and Order.

To date, the Court has not received plaintiffs’ IFP applications or PLRA forms. Accordingly, for

the reasons set forth in the Court’s Memorandum and Order dated January 11, 2021, it is

       ORDERED that this action is dismissed without prejudice. The Clerk of Court is

respectfully directed to enter judgment for defendants, to mail a copy of the judgment and this

Order to plaintiffs, to note that mailing on the docket sheet, and to close this case.

                                                       SO ORDERED.

Dated: Brooklyn, New York
       February 26, 2021                               Roslynn R. Mauskopf

                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge




                                                  2
